DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1 – 4, and 7 – 20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…synchronize the plurality of time-series medical images based on electrocardiogram
data of the examination subject to reconstruct a three-dimensional medical image with respect to the plurality of blood vessels;
estimate a first position of a first end of a first blood vessel and a second position of a second end of a second blood vessel different from the first blood vessel, the first blood vessel and the second blood vessel being included in the analysis region of the three-dimensional medical image; and
generate the blood vessel shape model by coupling the first end and the second end in a case where the first position and the second position are entrances of blood flow paths, and a distance on three-dimensional coordinates between the first end and the second end is equal to or less than a predetermined distance”. 

The closest prior art discovered is the combination of 
Kano et al. (Publication: US 2015/0327780 A1) in view of Cohen et al. (Publication: US 9,445,745 B2), Sterrett et al. (Publication: US 2017/0112405 A1), and Keller (Publication: 2016/0166327 A1). 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 13, and 14 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2, 3, 4, 7 – 12, and 15 – 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616